DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,094,163. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a gaming system comprising at least one of a processing device, a database, a display device and a data communication device, configured to: receive one or more non-random number based outcomes in connection with a real world event, wherein the database stores the received non-random number based outcomes in connection with the real world event; select one or more non-random number based outcomes to be associated with one or more game outcomes in a game displayed on the display device, the game appearing as a game of chance, wherein the one or more non-random number based outcomes comprise one or more securities subject to market fluctuations occurring independently of the display of the game; responsive to detecting a triggering event in a session of the game displayed on the display device, processing the non-random number based outcomes in combination with an algorithm, the algorithm being configured to apply a historical volatility of the one or more securities to determine probable future pricing for the one or more securities in comparison with the one or more non- random number based outcomes for the one or more securities to determine the session outcome of the session of the game displayed on display device without consideration of a preset payback percentage; and display on the display device the session outcome (see claim 1 of U.S. Patent No. 11,094,163).
4.	Claims 1-20 of the present application recites fewer limitations than that of the claims 1-8 of U.S. Patent No. 11,094,163, and hence appears that the subject matter of the present application is broader in scope than that of U.S. Patent No. 11,094,163 and is therefore an obvious variant thereof.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heathcote et al discloses game system and method based on external event outcomes; Lutnick discloses game of chance system and methods; Wright et al discloses virtual gaming system and method.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715